The sufficiency of the affidavit upon which the search warrant used by the officers in searching the appellant's premises is vigorously attacked by counsel for the appellant. The affidavit, reciting that the affiants (naming them) appeared, etc., states that "they have reason to believe and do believe" that within *Page 446 
a certain house (which is accurately described) and which is under the control of the appellant, "there is located certain property which is being used as a means of violating the liquor prohibition law, being property and implements described as follows, to-wit: Liquor Distillery (Whisky). That the particular grounds for the aforesaid belief of affiants are as follows: It has been reported to us that a distillery was seen at above described place — said distillery being in operation on the 10/18/28."
The statement in that affidavit that "it has been reported to us that a distillery was seen at above described place — said distillery being in operation on the 10/18/28," appellant in his motion characterizes as rank hearsay. The assumption that "probable cause" for the issuance of a search warrant may not arise from hearsay is a mistaken view. The exact point has been discussed at some length in the case of Henry Ruhmann v. State, No. 12,765, opinion this day handed down, in which the decision is adverse to appellant's contention.
The motion for rehearing is overruled.
Overruled.